DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1-2 and 20 have been amended.
This action is Final.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites in the preamble “A datacenter” but is then dependent on the system according to claim 1. This makes the status of claim 18 unclear as to whether it is an independent claim or a dependent claim. Claim 18 does not appear to be a proper dependent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin)1 PGPUB 2011/0148213, and further in view of Kaplan1 PGPUB 2018/0024608.
As per claim 1, Baldwin teaches a system comprising: 
a power bus [FIG. 2 overhead busway 206] configured to supply power to a plurality of server racks [FIG. 2 racks 202] arranged within a space of a building [0031: data center]; 
a first power source connection [FIG. 2 Box A 210] configured to supply power from a first power source to the power bus [FIG. 2: (left side rectifier 208 and battery cabinet 212 (power source))]; 
a second power source connection configured to supply power from a second power source to the power bus [FIG. 2: (right side rectifier 208 and battery cabinet 212 (power source))], wherein the first and second power source connections are arranged to reduce a difference in current density between the first server rack and the second current rack when power is supplied to the first server rack from both the first and second power sources and to the second server rack from both the first and second power sources as compared to when power is supplied to both the first server rack and the second current rack from only one of the first and second power sources [FIG. 2 and 0035: (busway 206 offers two paths of power for each equipment rack 206, FIG. 3 and 0037: (busway 310 (analogous to busway 206) may be fed power from two different sources, and it provides the power to the server racks; thus power is supplied from two different sources at the same time, which reduces the current density compared to when power is provided by only one source (i.e. current required for server racks is split across two different power sources, and each current from each power source would be less than a current if current were to be provided from only one power source)]; and 
a plurality of diverter switches arranged within the power bus [FIG. 2: (switch in each Feed Box A or B);  FIG. 4: (fuse 420 in Box A and B) and 0031: (circuit breakers may be used in place of fuses); or FIG. 3: (breakers 322 in drops connected to bus)] wherein each diverter switch is configured to: 
receive a respective control signal [0036, 0038, and 0042: (breakers may be tripped according to a signal generated by sensing components such ground fault sensing or door sensor)]; and 
responsive to the respective control signal, redirect power within the power bus [0036, 0038, and 0042: (opening of breakers will adjust power flow on the power bus, especially if a breaker in Box A or Box B or in Drop A or Drop B were to trip)].

Baldwin do not explicitly teach wherein at least a first server rack is positioned at a first side of the building and a second server rack is positioned at a second side of the building different from the first side. Although Baldwin shows multiple server racks in a data center, Baldwin does not show how the server racks are positioned in the data center. 
Kaplan teaches providing power from multiple power sources in a data center to server racks. Kaplan is thus similar to Baldwin because they both teach providing power from multiple power sources to server racks in a data center using a bus. Kaplan further teaches wherein at least a first server rack is positioned at a first side of the building [FIG. 1 and 0034: (rack computer systems 104A on bottom side of the computer room 100)] and a second server rack is positioned at a second side of the building different from the first side [FIG. 1 and 0034: (rack computer systems 104B on top side of the computer room 100)]. Kaplan shows arranging server racks on different sides of the computer room to receive power from different power sources.
The combination of Baldwin with Kaplan leads to arrangement of Baldwin’s server racks along different sides of the data center.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kaplan’s teachings of placing server racks along different sides of the computer room of a data center. One of ordinary skill in the art would have been motivated to arrange the server racks to be positioned along different sides of a data center in Kaplan because it is an easy and clean layout to access and organize, and also protecting redundant servers on different sides of the building to prevent failure if one side of the building is damaged.

As per claim 2, Baldwin and Kaplan teach the system of claim 1, wherein the first power source connection is connected to the first power source through a first wall on the first side of the building [Kaplan FIG. 1 and 0041: (primary power source 140A providing power from the left side wall of the building)], and wherein the second power source connection is connected to the second power source through a second wall on the second side of the building [Kaplan FIG. 1 and 0041: (other primary power source 140B providing power from the right side wall of the building)], and wherein the first wall and the second wall of the building are opposite one another [FIG. 1: (incoming power sources for 140A and 140B are on opposite sides of the building)].
As per claim 3, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are configurable to yield a first arrangement in which a current density of the power bus is higher on the first side of the building than on the second side of the building, and a second arrangement in which the current density of the power bus is higher on the second side of the building than on the first side of the building [Baldwin FIG. 2 and 3: (switches in Box A and B are operable such that current can flow through only Box A or Box B, and thus teaches a first arrangement in which current density of power bus is higher on Box A when the switch in Box B is opened, and a second arrangement in which current density of power bus is higher on Box B when the switch in Box A is opened)].
As per claim 4, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of server racks are divided into discrete portions, wherein each discrete portion is connected to each of the first and second power sources [Baldwin FIG. 2-4: (server racks is divided into two portions and each portion is connected to each of the power sources)] wherein the plurality of diverter switches are configurable to disconnect any one of the discrete portions of the plurality of server racks from the first and second power sources while the other portions of the plurality of server racks remain connected to at least one of the first or second power source [Baldwin FIG. 2-3 and 7: (multiple server racks are connected to the busway, and breakers in any of the drops may disconnect portions of racks while other portions of racks remain connected)].
As per claim 6, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are arranged to permit power flow through the power bus in a ring configuration [Baldwin FIG. 2: (busway 206 allows power to flow in a ringed manner from either of the power sources; Baldwin teaches one segment of a ring bus)].
As per claim 7, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are arranged to permit power flow through the power bus in a mesh configuration [Baldwin FIG.1 and 4: (Baldwin teaches one segment of a mesh configuration)].
As per claim 8, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of diverter switches includes at least one bidirectional switch connected to two busways [FIG. 3: (breaker 302 is a bidirectional switch connected to busway 304 and busway 310; switches, once closed, do not limit the direction of current flow)].
As per claim 9, Baldwin and Kaplan teach the system of claim 1, wherein the plurality of diverter switches includes at least one multidirectional switch connected to three or more busways [Kaplan FIG. 5: (switch 514 is connected to three busways: 516A, 516B, and either 512A or 512B)].
As per claim 11, Baldwin and Kaplan teach the system of claim 1, wherein the power bus is included in a power plane positioned vertically above the plurality of server racks [Kaplan FIG. 1: (in the 3-D view of the data center, the bus ducts 120A/B/C and are located above server racks 104A/B)].
As per claim 14, Baldwin and Kaplan teach the system of claim 1, further comprising a plurality of branch circuits configured to connect busways of the power bus to server racks [Baldwin FIG. 2 Drops A and B], wherein each server rack is configured to be connected to the power bus via a respective branch circuit [Baldwin FIG. 2 and 3: (each rack is connected to the bus 206/310 through respective drops)], and wherein each branch circuit is connected within the power bus to both the first power source and the second power source [FIG. 2 and 3, 0035, and 0037: (racks receive power from both power sources)].
As per claim 16, Baldwin and Kaplan teach the system of claim 1, wherein the power bus is a direct current power bus [0026 and 0035: (busway 206 is provided with DC voltage; AC voltage goes into rectifier 208 to generated DC voltage)]. 

As per claim 18, Baldwin and Kaplan teach a datacenter [Baldwin 0031: data center or Kaplan 0019: data center] comprising: a system according to claim 1 [see rejection for claim 1 above]; and the plurality of server racks arranged within a space of a building [Kaplan FIG. 1: (server racks 104A/B are arranged along the walls of a computer room of a data center)].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213 in view of Kaplan PGPUB 2018/0024608, and further in view of Toy USPAT 6,191,500.
As per claim 5, Baldwin and Kaplan teach the system of claim 1.
Baldwin and Kaplan do not teach wherein the plurality of diverter switches are arranged to permit power flow through the power bus in a snake configuration.
Toy teaches the use of multiple power sources to provide uninterruptable power to critical loads. Toy is thus similar to Baldwin and Kaplan. Toy further teaches wherein the plurality of diverter switches are arranged to permit power flow through the power bus in a snake configuration [FIG. 9: (switchgear is arranged in a ring bus configuration with controllable switches for changing the flow of power; a single open breaker would change the ring configuration to a snake configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toy’s teachings of having multiple bus sections connected in a ring bus in Baldwin and Kaplan such that power flow on the bus ducts for more server racks can be arranged in a ring or snaking manner using breakers. One of ordinary skill in the art would have been motivated to implement a larger ring or snaking power distribution topology in Baldwin and Kaplan to improve reliability and control the flow of power when accommodating more server racks.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213 in view of Kaplan PGPUB 2018/0024608, and further in view of Winn et al. (hereinafter as Winn) PGPUB 2005/0200205.
As per claim 10, Baldwin and Kaplan teach the system of claim 1.
Baldwin and Kaplan do not explicitly state wherein the plurality of diverter switches includes at least one solid state switch. Baldwin and Kaplan do not indicate that the breakers are solid state.
Winn teaches the use of transfer switches for transitioning from one power source to another to provide power to loads. Winn is therefore similar to Baldwin and Kaplan. Winn further teaches wherein the plurality of diverter switches includes at least one solid state switch [0024: (in static transfer switches, solid-state electronic devices are used to perform the transition function from one power source to another)]. Winn teaches the use of solid-state electronics in switches for transitioning between power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Winn’s teachings of solid state switches in Baldwin and Kaplan. One of ordinary skill in the art would have been motivated to use solid state switches in Baldwin and Kaplan because they are fast-acting switches that are known to be used for transitioning between power sources, thereby preventing power interruption when switching power sources.


Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213 in view of Kaplan PGPUB 2018/0024608, and further in view of Ingels et al. (hereinafter as Ingels) PGPUB 2011/0245988.
As per claim 12, Baldwin and Kaplan teach the system of claim 1.
Baldwin and Kaplan do not teach wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority, and a second section containing a second portion of servers assigned a relatively low priority, and wherein the plurality of diverter switches are arranged to provide a higher level power arrangement to the first section than to the second section.
Ingels teaches a data center with multiple power sources, and selectively providing power to different server loads from the different power sources using a switch controlled by control signals. Ingels is therefore similar to Baldwin and Kaplan and is in the same field of endeavor. Ingels further teaches wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority [Ingels 0056: high priority servers], and a second section containing a second portion of servers assigned a relatively low priority [Ingels 0056: low priority servers], and wherein the plurality of diverter switches are arranged to provide a higher level power arrangement to the first section than to the second section [0056: (high priority servers are transferred to most stable feed while low priority servers use the less stable feed)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ingels’ teachings of assigning priorities to servers in Baldwin and Kaplan. One of ordinary skill in the art would have been motivated to provide priorities for servers in Baldwin and Kaplan so that appropriate counter-measures such as load-shedding can occur if power availability is reduced, which would ensure that critical server loads continue to receive power and allow less important servers to be turned off.

As per claim 19, Baldwin and Kaplan teach the datacenter of claim 18.
Baldwin and Kaplan do not explicitly teach, further comprising: one or more controllers connected to the plurality of diverter switches and configured to provide the respective control signals to redirect power within the power bus. Baldwin and Kaplan teaches providing control signals to breaker switches, but do not describe the controller providing them.
Ingels teaches a data center with multiple power sources, and selectively providing power to different server loads from the different power sources using a switch controlled by control signals. Ingels is therefore similar to Baldwin and Kaplan and is in the same field of endeavor. Ingels further teaches one or more controllers connected to the plurality of diverter switches and configured to provide the respective control signals to redirect power within the power bus [Ingels FIG. 1: (processor 161 of data center is a controller that controls the switching of power sources for each server rack)]. Ingels teaches control of switches between different power sources using a processor and control signals provided by the processor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ingels teachings of using a processor and control signals to control Baldwin and Kaplan’s switches. It would have been obvious to one of ordinary skill in the art to use Ingels' teachings of using a processor to control switches in Baldwin and Kaplan because it allows for automated switching of power sources, thereby providing faster response and less downtime in case of abnormal power conditions.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213 in view of Kaplan PGPUB 2018/0024608 and Ingels et al. (hereinafter as Ingels) PGPUB 2011/0245988, and further in view of Roh et al. (hereinafter as Roh) PGPUB 2019/0057684.
As per claim 13, Baldwin, Kaplan, and Ingels teach the system of claim 12.
Baldwin, Kaplan, and Ingels do not teach wherein the first portion of servers includes at least one of machine learning servers or networking gear. Baldwin, Kaplan, and Ingels do not teach the use of machine learning servers or prioritizing servers according to machine learning capabilities or networking gear.
Roh teaches a plurality of servers and prioritizing the plurality of servers. Roh is thus similar to Baldwin, Kaplan, and Ingels because they prioritize servers. Roh further teaches wherein the first portion of servers includes at least one of machine learning servers or networking gear [0017, 00167, and 0170]. Roh teaches the use of artificial intelligence servers, and ranking the AI servers according to priority levels.
The combination of Baldwin, Kaplan, and Ingels with Roh leads to the servers in Baldwin, Kaplan, and Ingels being AI servers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Roh’s teachings of prioritizing AI servers in Baldwin, Kaplan, and Ingels. One of ordinary skill in the art would have been motivated to use AI servers in Baldwin, Kaplan, and Ingels because AI is a popular advancement in technology that is being developed [Roh 0003-0010], and ranking AI servers according to priority ensures that the highest priority AI servers remain operational when there is a power issue.


Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213 in view of Kaplan PGPUB 2018/0024608, and further in view of Steinert et al. (hereinafter as Steinert) PGPUB 2016/0197483.
As per claim 15, Baldwin and Kaplan teach the system of claim 14.
Baldwin and Kaplan do not teach, wherein each server rack is connected to the power bus by only one branch circuit. Baldwin and Kaplan show the server racks being connected to the bus by at least two cables.
Steinert teaches a power distribution system for a data center in which multiple power sources are used to provide power to a bus to power server racks [FIG. 1 and 0042]. Steinert is thus similar to Baldwin and Kaplan because they show multiple power sources providing power to a bus, which provides power to loads including server racks. Steinert further teaches, wherein each server rack is connected to the power bus by only one branch circuit [0034, 0042, and FIG. 1: (server rack loads are connected to breakers 124-130 or 136-142; each server rack is only connected to one of the breakers because each breaker electrically isolates its respective load, and because there is only one cable extending from the breaker to its load)]. Steinert uses an AC power bus to distribute power from multiple power sources to respective server loads connected to breakers on the bus. Each breaker will isolate its server load when opened, and thus a server rack cannot be connected to the bus by multiple connections because otherwise, the server rack will not be isolated if only one breaker is open.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Steinert’s teachings of connecting each server rack to the power bus using only one branch in Baldwin and Kaplan. One of ordinary skill in the art would have been motivated to do so in Baldwin and Kaplan because it reduces circuit complexity and improves safety by ensuring that the server rack will be isolated when its breaker is opened, without having to worry about back-fed power to the server rack from another breaker. 

As per claim 17, Baldwin and Kaplan teach the system of claim 1.
Baldwin and Kaplan do not teach wherein the power bus is an alternating current power bus. Baldwin shows DC power from different sources going to the bus to provide power to server racks.
Steinert teaches a power distribution system for a data center in which multiple power sources are used to provide power to a bus to power server racks [FIG. 1 and 0042]. Steinert is thus similar to Baldwin and Kaplan because they show multiple power sources providing power to a bus, which provides power to loads including server racks. Steinert further teaches wherein the power bus is an alternating current power bus [0030, and FIG. 1: (load bus 110 and 114 are connected by closed tie breakers 132 and 144, and are AC-powered because they are connected to the secondary side of transformers; transformers can only transform AC power and not DC power, thus the secondary side of the transformer, including the buses 110 and 114, are AC powered)].
The combination of Baldwin and Kaplan with Steinert leads to providing an AC powered bus to provide power to server racks, where each server rack would then have its own rectifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Steinert’s teachings of an AC powered bus instead of the DC powered bus in Baldwin and Kaplan. One of ordinary skill in the art would have been motivated to use an AC powered bus instead of DC powered bus in Baldwin and Kaplan because AC power is more efficient and has less transmission losses than DC power, especially for long paths, which would be beneficial if there are long buses with a lot of server racks.


Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3/7/2022, with respect to the rejection(s) of claim(s) 1 and 20 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art for claim 1. Additionally, the other cited prior art in this Office Action teach connecting multiple different power sources together through a tie-breaker on a bus, and providing power from both power sources to server loads in a data center and could be used in place of the Baldwin reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emert et al. (USPAT 9,865,998) teaches a power distribution system for a data center having multiple power sources connected through a cross tie.
Englert et al. (PGPUB 2016/0105988) teaches a main-tie-main-tie-main switchboard to provide power to server loads in a data center.
Linkhart et al. (PGPUB 2015/0035358) teaches multiple power sources that are synced together to provide power to a load connected to a bus, with the use of tie breaker.
Emert et al. (PGPUB 2015/0036254) teaches multiple power sources connected together on a bus to provide power to a data center.
Englert et al. (PGPUB 2013/0293017) teaches tie breakers connecting multiple sources of power to power a bus, which provides power to loads of a data center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS on 4/21/2021